        Case 1:19-cr-00463-DLC Document 110 Filed 09/23/20 Page 1 of 1




                   JOHANNA ZAPP
                          550J GRAND STREET • SUITE 5F • NEW YORK, NEW YORK 10002
                                       917-742-4953 • FAX 917-492-1879
                                            ATTORNEY
                                    DISTRICT OF COLUMBIA AND NEW YORK BARS




September 23, 2020

Hon. Denise L. Cote
United States District Judge
United States Courthouse
500 Pearl Street
New York, N.Y. 10007

Re: USA vs. Zalmund Zirkind, 19-cr-463(DLC)

Dear Judge Cote,

I represent the defendant, Zalmund Zirkind, in the case United States v. Zalmund
Zirkind, 19CR463(DLC.)

On Tuesday, Septembers 22, 2020, the Defendant filed a motion under seal. The
motion filed was a bail modification request. The government and pretrial services were
provided with a copy of the motion.

Respectfully submitted,


__________________
Johanna S. Zapp, Esq.

Neil M. Schuster, Esq.

Attorneys for Zalmund Zirkind

cc: AUSA Stephanie Lake
    AUSA Aline R Flodr, AUSA
    AUSA Sebastian Swett, AUSA
    Pretrial Officer Joshua Rothman




                                                      1
